Case 1:19-cv-00248-LEK-RT Document 141 Filed 12/04/20 Page 1 of 2                 PageID #: 1642

                                   MINUTE ORDER




   CASE NUMBER:             CIVIL NO. 19-00248 LEK-RT
   CASE NAME:               Herma Barbara Medina Reyna vs. PNC Bank, N.A.


         JUDGE:      Leslie E. Kobayashi            DATE:             12/04/2020


  COURT ACTION: EO: COURT ORDER RULING ON PLAINTIFF’S EX PARTE
  MOTION FOR ISSUANCE OF EMERGENCY TEMPORARY RESTRAINING ORDER
  TO STAY THE SALE OF REAL PROPERTY

          Before the Court is pro se Plaintiff Herma Barbara Medina Reyna’s (“Plaintiff”) Ex
  Parte Motion for Issuance of Emergency Temporary Restraining Order to Stay the Sale of
  Real Property (“Motion”), filed on December 3, 2020. [Dkt. no. 140.] The Court finds the
  Motion suitable for disposition without a hearing, pursuant to Local Rule 7.1(c). Further,
  the Court finds that it is not necessary for Defendants PNC Bank, N.A. and Mortgage
  Electronic Registration Systems, Inc. (“Defendants”) to file a response to the Motion. The
  parties are hereby informed that the Motion is DENIED.

          The Motion is construed as seeking: 1) a temporary restraining order (“TRO”)
  prohibiting the sale of the real property that is at issue in this case (“the Property”); and
  2) a court order requiring Defendants to serve her with discovery materials in an electronic
  format, or through other means which does not involve the transmission of paper.
  Plaintiff’s second request is not the proper subject a TRO motion. Instead, if Plaintiff seeks
  discovery limitations of that nature, she must file a discovery motion or a motion for
  protective order. See, e.g., Fed. R. Civ. P. 26(c)(1) (“A party . . . from whom discovery is
  sought may move for a protective order in the court where the action is pending[.]”). If
  Plaintiff files such a motion, it will be considered by the magistrate judge.

         Plaintiff’s request for a TRO prohibiting the sale of the Property is DENIED for the
  same reasons set forth when this Court denied her prior requests for the same relief. See,
  e.g., Ex Parte Application for Issuance of an Emergency Temporary Restraining Order to
  Stay the Sale of Real Property, etc., filed 5/13/19 (dkt. no. 2) (“5/13/19 TRO Motion”);
  entering order denying 5/13/19 TRO Motion, filed 6/14/19 (dkt. no. 18).

         A written order will follow that will supersede the Court’s ruling on the Motion’s
  request for a TRO, and the written order will explain the Court’s analysis of the issues
Case 1:19-cv-00248-LEK-RT Document 141 Filed 12/04/20 Page 2 of 2                 PageID #: 1643

  presented in the Motion. If Plaintiff wishes to file a motion for reconsideration, she must
  wait until the written order is filed to do so.

         IT IS SO ORDERED.

  Submitted by: Agalelei Elkington, Courtroom Manager
